ITEMID: 001-85354
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF PLAZONIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 4. The applicant was born in 1936 and lives in Koška.
5. On 8 October 1996 the applicant brought a civil action against a certain artisan B.P. in the Pula Municipal Court (Općinski sud u Puli) seeking payment.
6. The court held hearings on 12 November (in the applicant's absence) and 19 December 1997, 28 January 1998, 3 September and 4 October 1999, 3 February, 3 March and 5 December 2000 and 9 January and 7 May 2001.
7. The hearings scheduled for 15 July 1998 and 16 November 1999 were adjourned on the applicant's request. Those scheduled for 14 December 1999 and 14 March 2001 were also adjourned.
8. The hearing scheduled for 31 October 2000 was adjourned since the parties attempted to reach an in-court settlement (sudska nagodba).
9. At the hearing held on 7 May 2001 the Municipal Court gave judgment accepting the applicant's claim in part. The respondent appealed on 24 December 2001 and on 1 February 2002 his appeal was together with the case-file forwarded to the Pula County Court (Županijski sud u Puli).
10. On 13 October 2003 the Pula County Court quashed the first-instance judgment and remitted the case.
11. In the resumed proceedings, the Pula Municipal Court held hearings on 2 March and 22 November 2004 and 21 February 2005.
12. At the hearing held on 7 March 2005 the court gave new judgment accepting the applicant's claim in part.
13. On 16 January 2006 the Pula County Court dismissed the respondent's appeal and upheld the first-instance judgment.
14. On 24 March 2006 the applicant applied to the Pula Municipal Court for enforcement of the above judgment by garnishment of funds from the debtor's bank accounts. On 29 March 2006 the court issued a writ of execution (rješenje o ovrsi) garnishing temporarily the funds on all debtor's bank accounts. After having received the relevant information from the banks, on 9 May 2006 the court invited the applicant to specify, within eight days, from which savings account the funds should be seized. Since the applicant did not do so within the prescribed period, on 3 July 2006 the court issued a decision discontinuing the enforcement proceedings. The decision became final on 16 July 2006.
15. Meanwhile, on 7 June 2006 the applicant instituted new enforcement proceedings before the same court seeking execution of the same judgment. However, in these proceedings he sought to satisfy his claim, alternatively, by garnishment of funds from the debtor's bank account or by seizure and sale of his movable property. On 9 June 2006 the court issued a writ of execution. On 27 November 2006 the court scheduled the intervention of the bailiff (sudski ovršitelj) for 17 January 2007. A day before the intervention the applicant asked for postponement of enforcement. The request was granted and the enforcement postponed until 8 May 2007. Afterwards the court continued the proceedings and on 15 June 2007 served the writ of execution to the debtor's bank with a view to seizing the funds and transferring them to the applicant's account. Following the applicant's request of 19 July 2007 to continue with the seizure of the debtor's movables, the court scheduled the bailiff's intervention for 19 November 2007. The bailiff effected the in situ inspection as scheduled but found no movable property susceptible to seizure.
It appears that the proceedings are still pending.
16. On 30 December 1996 the applicant brought a civil action against his former employer the company P. in the Pula Municipal Court seeking payment of salary arrears.
17. Following a change in legislation governing territorial jurisdiction in October 1997, on 14 May 1998 the case was transferred to the Pazin Municipal Court (Općinski sud u Pazinu).
18. The court held hearings on 4 April, 4 and 20 May and 14 September 1999. The hearings scheduled for 4 March and 24 August 1999 were postponed because the applicant had not received the summons whereas the one scheduled for 7 October 1999 was postponed at his request. The hearing scheduled for 2 November 1999 was postponed because the summoned witness failed to attend.
19. As the applicant did not attend two successive hearings held on 2 December 1999 and 2 May 2000, the court issued a decision declaring that his action was considered withdrawn. The applicant then filed a request for restoring the proceedings to the status quo ante (prijedlog za povrat u prijašnje stanje), which the court granted on 20 June 2000.
20. At the hearing held on 26 September 2000 the Pazin Municipal Court adopted a judgment ruling in part for the applicant.
21. On appeal, on 16 September 2002 the Pula County Court quashed the first-instance decision and remitted the case.
22. In the resumed proceedings, the Pazin Municipal Court held hearings on 23 December 2002 and 24 January 2003.
23. On the last-mentioned date, the Municipal Court again gave judgment ruling for the applicant in part. In the absence of appeals, the judgment became final and enforceable shortly afterwards.
24. In January 2003 the applicant applied for enforcement. The enforcement was completed on 4 March 2003 by garnishment of funds from the debtor company's bank account.
25. On 21 May 1997 the applicant brought a civil action against the company L. in the Pula Municipal Court seeking payment. As the Pula Municipal Court had no territorial jurisdiction, on 8 October 1997 the case was transferred to Rijeka Municipal Court (Općinski sud u Rijeci).
26. The first hearing was held on 18 June 1998. As neither party attended the hearing scheduled for 12 July 1999, the court temporarily suspended the proceedings (mirovanje postupka) for a period of three months.
27. On 26 October 1999 the applicant requested the court to resume the proceedings.
28. The court held hearings on 19 April, 5 July, 9 October and 12 December 2001 as well as on 5 June, 17 September and 13 November 2002.
29. At the hearing held on 23 January 2003 the court gave judgment for the applicant.
30. On 20 October 2004 the Rijeka County Court (Županijski sud u Rijeci) dismissed the respondent's appeal and upheld the first-instance judgment.
31. On 25 May 2005 the applicant applied to the Rijeka Municipal Court for enforcement of the above judgment. On 21 July 2005 the court issued a writ of execution by garnishment of funds from the debtor company's bank account. The writ was served on the debtor company's bank on 11 October 2005.
32. On 28 March 2006 the applicant requested the court to continue the enforcement by seizure and sale of the debtor company's movable property in satisfaction of his claim. On 18 April 2006 the court accepted the applicant's request and issued new writ of execution.
33. On 6 July 2006 the bailiff effected an in situ inspection at the address provided by the applicant only to find that the debtor company was no longer doing business at that address. Accordingly, on 6 July 2006 the court issued an instruction inviting the applicant to submit another address within the following three months in the absence of which it would discontinue the enforcement proceedings. The instruction was served on the applicant on 18 October 2006.
34. On 15 January 2007 the applicant requested the court to summon the debtor company's director with a view to disclosing the company's assets (prokazni popis imovine). The court granted the request and scheduled a hearing for 25 April 2007, which the summoned director failed to attend. After the director had failed to appear at the next hearing scheduled for 13 July 2007, the court requested the police authorities to inquire about his address. The next hearing was scheduled for 6 November 2007.
It appears that the proceedings are still pending.
35. On 3 June 1996 the competent tax authority issued a decision ordering the applicant to pay 19,427 Croatian kunas of taxes.
36. On 27 March 1997 the Ministry of Finance (Ministarstvo financija) upheld the first-instance decision. The applicant subsequently brought an administrative action.
37. On 2 March 2000 the Administrative Court (Upravni sud Republike Hrvatske) quashed the decision of 27 March 1997 and remitted the case.
38. In the resumed proceedings, on 23 October 2000 the competent tax authority issued a new decision ordering the applicant to pay a lower amount of taxes.
39. The applicant claimed that he had paid the requested sum, but that the tax authority had nevertheless continued sending him warning letters and had refused to unblock his bank account.
40. Meanwhile, on 4 December 2002 the applicant lodged a constitutional complaint under section 63 of the Constitutional Court Act complaining about the length of the first and the second set of the above proceedings. On 3 May 2004 he lodged a second constitutional complaint complaining about the length of the third set of proceedings.
41. On 23 December 2004 the Constitutional Court dismissed the applicant's first complaint in respect of the first set of proceedings. Having regard in particular to the applicant's conduct (who failed to attend one hearing and asked for adjournment of another two hearings), it held that the first proceedings had not exceeded a reasonable time.
42. However, it would appear that the Constitutional Court is still examining the applicant's first complaint in respect of the second set of proceedings.
43. On 7 April 2005 the Constitutional Court also dismissed the applicant's second constitutional complaint. Taking into account particularly the applicant's conduct (who brought his action in the first-instance court having no territorial jurisdiction), it held that the length of the proceedings complained of had not been excessive.
44. The relevant part of the Constitutional Act on the Constitutional Court (Ustavni zakon o Ustavnom sudu Republike Hrvatske, Official Gazette no. 49/2002, of 3 May 2002; “the Constitutional Court Act”) reads as follows:
“(1) The Constitutional Court shall examine a constitutional complaint whether or not all legal remedies have been exhausted if the competent court fails to decide a claim concerning the individual's rights and obligations or a criminal charge against him or her within a reasonable time ...
(2) If a constitutional complaint ... under paragraph 1 of this section is upheld, the Constitutional Court shall set a time-limit within which the competent court must decide the case on the merits...
(3) In a decision issued under paragraph 2 of this section, the Constitutional Court shall assess appropriate compensation for the applicant for the violation of his or her constitutional rights ... The compensation shall be paid out of the State budget within three months from the date a request for payment is lodged.”
VIOLATED_ARTICLES: 6
